Citation Nr: 1334733	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  08-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to burial benefits on the basis of service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to June 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The appellant claims as the Veteran's surviving spouse.

In July 2010, the Board denied service connection for esophageal cancer, claimed as due to herbicide exposure, for accrued benefits purposes and denied DIC benefits under 38 U.S.C.A. § 1318.  The issues of service connection for the cause of the Veteran's death and entitlement to service-connected burial benefits were remanded to the RO for further development.

A review of Virtual VA and the Veterans Benefits Management System (VBMS) reveals that the documents are either duplicates of the evidence contained in the case file or not pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, these matters must be remanded again to the RO for further evidentiary development, primarily for the purpose of obtaining an additional medical opinion in connection with the appellant's claim of service connection for the cause of the Veteran's death.

The Veteran died on November [redacted], 2005.  The primary cause of death as listed on his death certificate was cardiopulmonary arrest with esophageal cancer as a contributing cause.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 100 percent disabling effective August 13, 2003, among other service-connected musculoskeletal disabilities.  

The appellant, in a May 2008 statement, specifically avers that there is a causal connection between the fatal cardiac arrest and the Veteran's PTSD.  She contends that as a manifestation of his PTSD, the Veteran suffered from high-anxiety and a high heart rate, which was controlled by medications during his lifetime, and the PTSD ultimately resulted in the Veteran's cardiac arrest.

VA has a duty to assist a claimant in the development of a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In its July 2010 remand, the Board requested a medical opinion specifically addressing whether any in-service symptoms relating to the Veteran's throat in service represented early manifestations of esophageal cancer.  As a result, the opinion obtained in May 2013 was limited to the consideration of the etiological relationship between esophageal cancer and service (which was found to be negative).  The opinion did not include a discussion of the Veteran's service-connected disabilities at the time of his death, to include PTSD.

Importantly, the Board acknowledges that a final rule was published in the Federal Register in 2005 which discusses an association between PTSD and cardiovascular disease in the context of whether presumptions of service connection are warranted for any disease based on a finding that the disease may be associated with service involving detention or internment as a prisoner of war (POW).  See generally, Presumptions of Service Connection for Diseases Associated with Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005).  

Presumption of service connection was warranted for hypertensive vascular disease for prisoners of war (POW).  It was reasoned that presumption of service connection was warranted on the basis that based on several medical studies, veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction, and since POWs have a relatively high rate of PTSD incurrence, they would presumably be at risk of cardiovascular disease to include hypertension.  Id.; see also VA National Center for PTSD, Kay Jankowski, PTSD and Physical Health ("A number of studies have found an association between PTSD and poor cardiovascular health").  Thus, given the conclusion that PTSD may be associated with cardiovascular disorders, the Board must remand for an additional medical opinion which specifically addresses the appellant's contention in light of the aforementioned federal regulation.

Lastly, as the appellant's application for service-connected burial benefits is intertwined with her claim of service connection for the cause of the Veteran's death, a decision with respect to the service-connected burial benefits should be held in abeyance, pending additional development and readjudication of her claim for service connection for the cause of the Veteran's death.  See Harris v. Derwinki, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain a medical opinion as to the etiological or causal relationship between the Veteran's immediate cause of death and the Veteran's service-connected PTSD.

The claims folder should be made available to the examiner.  The examiner is directed to consider the federal regulation, Presumptions of Service Connection for Diseases Associated with Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005), which concludes that PTSD may be associated with cardiovascular disorders.

The physician should specifically address the following questions:

What were the contributing conditions leading to the primary/immediate cause(s) of the Veteran's death?  If the Veteran's service-connected PTSD or other service-connected disability aggravated, contributed to, or accelerated any fatal pathology, the reviewer should state to what extent the disability did so.

Please consider whether the medications that the Veteran was taking for his PTSD could have resulted in rendering him less capable of resisting the effects of cardiopulmonary issues.

The examiner should identify the information on which the opinions are based.  The opinions should include a detailed explanation as to all medical conclusions rendered.

2. Upon completion of the above action, readjudicate the claim for service connection for the cause of the Veteran's death and also for entitlement to service-connected burial benefits.  If any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


